BURKE, J., dissents: I am of the opinion that the trial judge did not abuse his discretion in granting a new trial to the defendant, Hobbs. The granting of a new trial is within the sound discretion of the trial court and will not be upset without a clear showing of abuse of discretion. See Hulke v. International Mfg. Co., 14 Ill App2d 5, 142 NE2d 717, and cases therein cited. The two eyewitnesses to the occurrence, other than the defendant, testified that within 300 feet of the intersection plaintiff’s decedent pulled out from the eastbound lane of traffic and passed the overtaken car at an excessive rate of speed, at which time defendant’s car was visible in the intersection making a left turn across the eastbound lane. There was no evidence that defendant was intoxicated. Furthermore, the court admonished counsel for the plaintiff that his line of questioning was improper. The trial judge was in a position to evaluate the effect of these trial tactics. There is a sound basis for the action of the court in awarding a new trial, and the order should be affirmed.